—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered June 10, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The Supreme Court properly admitted testimony regarding the events surrounding the defendant’s arrest, as well as the bullets recovered at the time of his arrest, as such evidence was relevant to the People’s case and not unduly prejudicial to the defendant (see, People v Alvino, 71 NY2d 233; People v Sca*619rola, 71 NY2d 769, 777; People v Acevedo, 40 NY2d 701; People v Esmail, 260 AD2d 396).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Goldstein, J. P., Florio, Luciano and H. Miller, JJ., concur.